Case 2:18-bk-20028        Doc 327    Filed 06/12/19 Entered 06/12/19 16:10:58          Desc Main
                                    Document      Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 In re:                                           )    Chapter 11
                                                  )
 Daily Gazette Company, et al.,                   )    Case No. 2:18-bk-20028
                                                  )    (Jointly Administered)
                        Debtors.                  )

        ORDER GRANTING FINAL APPLICATION FOR APPROVAL OF
  PAYMENT OF FEES AND REIMBURSEMENT OF EXPENSES TO JOE M. SUPPLE
       AND SUPPLE LAW OFFICE, PLLC, COUNSEL FOR THE DEBTOR

          Pending is the Final Application of Co-Counsel for the Debtor, Joe M. Supple and Supple

 Law Office, PLLC for approval of the payment of fees in the amount of $2,520.00 and

 reimbursement of expenses in the amount of $120.00 for legal services rendered by Supple to the

 Debtor from May 21, 2018 through May 13, 2019.

          On March 9, 2018, this Court approved the employment of Joe M. Supple and Supple

 Law Office, PLLC as co-counsel for the Debtors. The Court finding good cause to grant the

 application does accordingly,

          ORDER that the Final Application for Compensation of Counsel for the Debtor, Joe M.

 Supple, for approval and payment of fees in the amount $2,520.00 and reimbursement of

 expenses in the amount of $120.00 for legal services rendered by Supple to the Debtors from

 May 21, 2018 through May 13, 2019 is GRANTED.



 Prepared By:

 /s/ Joe M. Supple
 Counsel for the Debtor
